TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00341-CR







Joseph Michael Clemett, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT


NO. 0993830, HONORABLE BOB PERKINS, JUDGE PRESIDING







Appellant Joseph Michael Clemett pleaded guilty to intentionally or knowingly
causing serious bodily injury to a child.  See Tex. Penal Code Ann. § 22.04(a)(1) (West Supp.
2000).  The district court adjudged him guilty and assessed punishment at imprisonment for forty
years.

Appellant's attorney filed a brief concluding that the appeal is frivolous and without
merit.  Although counsel was retained, the brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant,
and appellant was advised of his right to examine the appellate record and to file a pro se brief. 
No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal.

The judgment of conviction is affirmed.



				__________________________________________

				Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Affirmed

Filed:   December 21, 2000

Do Not Publish